       Case: 1:19-cv-02446-SO Doc #: 18 Filed: 11/16/20 1 of 2. PageID #: 89




                            UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



JEFF DIFIORE,                                   )     Case No. 1:19 cv 2446

   Plaintiff,                                    )

                                                )     JUDGE SOLOMON OLIVER, JR.
-vs-
                                                )

CITY OF LYNDHURST, OHIO, et al.                  )    NOTICE OF DISMISSAL
                                                      WITH PREJUDICE
                                                )
   Defendants.
                                                )


       Now comes plaintiff, by and through undersigned counsel, and, pursuant to a settlement

agreement reached between the parties, hereby dismisses with prejudice all pending claims

against all defendants.

       Plaintiff asks this Court to retain jurisdiction over this case for purposes of resolving any

disputes that may arise regarding the terms of the settlement agreement.


       IT IS SO ORDERED.                    Respectfully submitted,
       /s/ Solomon Oliver, Jr.
       United States District Judge
       11/16/2020                            /s/Kenneth D. Myers
                                              KENNETH D. MYERS [0053655]
                                              6100 Oak Tree Blvd., Suite 200
                                              Cleveland, OH 44131
                                              (216) 241-3900


                                                -1-
       Case: 1:19-cv-02446-SO Doc #: 18 Filed: 11/16/20 2 of 2. PageID #: 90




                                             (440) 498-8239 Fax
                                              Kdmy@aol.com

                                             Attorney for plaintiff



                                 CERTIFICATE OF SERVICE

       The foregoing has been served on all parties of record via the Court’s electronic filing

system on this 10th day of November, 2020.



                                              /s/Kenneth D. Myers
                                               KENNETH D. MYERS

                                               Attorney for plaintiff




                                                -2-
